UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 9, 2012 Schnitzer Steel Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Oregon (State or Other Jurisdiction of Incorporation) 0-22496 (Commission File Number) 93-0341923 (IRS Employer Identification No.) 3200 N.W. Yeon Ave. P.O. Box 10047 Portland, OR (503) 224-9900 97296-0047 (Address of Principal Executive Offices) (Registrant’s Telephone Number Including Area Code) (Zip Code) NO CHANGE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On January 9, 2012, Schnitzer Steel Industries, Inc. webcast an earnings conference call, which was previously announced in a press release dated December 19, 2011, to discuss the financial results for the three months ended November 30, 2011.A copy of the transcript of the conference call and the accompanying slide presentation are being furnished as Exhibit 99.1 and Exhibit 99.2, respectively, to this report on Form 8-K. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Transcript of the earnings call of Schnitzer Steel Industries, Inc. on January 9, 2012 99.2Slide presentation for the earnings call of Schnitzer Steel Industries, Inc. on January 9, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Schnitzer Steel Industries, Inc. (Registrant) Dated: January 9, 2012 By: /s/ Richard D. Peach Name: Richard D. Peach Title: Sr. V.P. and Chief Financial Officer Exhibit Index Exhibit No. Description Transcript of the earnings call of Schnitzer Steel Industries, Inc. on January 9, 2012 Slide presentation for the earnings call of Schnitzer Steel Industries, Inc. on January 9, 2012
